          Case 1:20-cr-00564-JPO Document 16 Filed 10/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA                            :
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                               :     OF FORFEITURE/
                                                    :     MONEY JUDGMENT
CRAIG ZABALA,                                       :
                                                    :     20 Cr. 564 (JPO)
                        Defendant.                  :
                                                    :
----------------------------------                  x

               WHEREAS, on or about October 22, 2020, CRAIG ZABALA (the “Defendant”),

was charged in an Information, 20 Cr. ____ (JPO) (the “Information”), with conspiracy to commit

securities fraud and wire fraud, in violation of Title 18, United States Code, Section 371 (Count

One);

               WHEREAS, the Information included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461, of any property real or personal,

which constitutes or is derived from proceeds traceable to the commission of the offense alleged

in Count One of the Information, including but not limited to a sum of money equal to $4,380,000

in United States currency representing the amount of proceeds traceable to the commission of the

offense that the Defendant personally obtained;

               WHEREAS, on or about October 22, 2020, the Defendant pled guilty to Count One,

pursuant to a plea agreement with the Government, wherein the Defendant admitted the forfeiture

allegation with respect to Count One of the Information and agreed to forfeit to the United States,

pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,
          Case 1:20-cr-00564-JPO Document 16 Filed 10/23/20 Page 2 of 4




Section 2461(c), a sum of money equal to $4,380,000 in United States currency, representing

proceeds traceable to the commission of the offense charged in Count One of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $4,380,000 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Information that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Joshua A. Naftalis of counsel, and the Defendant CRAIG ZABALA, and his counsel,

Michael P. Kelly and Joel S. Forman, Esqs., that:

               1.        As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $4,380,000 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Information that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, CRAIG

ZABALA, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.        All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
          Case 1:20-cr-00564-JPO Document 16 Filed 10/23/20 Page 3 of 4




Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.



                 [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 1:20-cr-00564-JPO Document 16 Filed 10/23/20 Page 4 of 4




                                       October 22, 2020
